Citation Nr: 1104867	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-28 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
residuals of a head trauma, to include skull indentation.

2.  Entitlement to an effective date earlier than February 11, 
2004, for the award of service connection for right knee 
limitation of motion, to include on the basis of clear and 
unmistakable error (CUE).

3.  Entitlement to an effective date earlier than February 11, 
2004, for the award of service connection for right knee 
instability, to include on the basis of CUE.

4.  Entitlement to an effective date earlier than February 11, 
2004, for the award of service connection for a lumbar spine 
disability, to include on the basis of CUE.

5.  Entitlement to an effective date earlier than February 11, 
2004, for the award of service connection for right lower 
extremity radiculopathy secondary to lumbar spine disability, to 
include on the basis of CUE.

6.  Entitlement to an effective date earlier than February 11, 
2004, for the award of service connection for left lower 
extremity radiculopathy secondary to lumbar spine disability, to 
include on the basis of CUE.

7.  Whether the issues addressed by VA rating decisions dated on 
February 22, 2007, May 23, 2007, and August 2, 2007, should have 
been decided by the same Decision Review Officer (DRO). 

8.  Whether an October 13, 1945 decision in which the RO assigned 
an initial,
50 percent rating for a psychiatric disability, characterized 
psychoneurosis, hysteria, should be revised or reversed on the 
grounds of CUE.

9.  Entitlement to an initial, compensable rating for residuals 
of a head trauma, to include a right parietal scar.

10.  Entitlement to service connection for a right arm/elbow 
disability.

11.  Whether the May 23, 2007 rating decision properly applied 
the bilateral factor to the right and left lower extremities.

12.  Whether the May 23, 2007 rating decision properly assigned 
the overall combined evaluation for the Veteran's service-
connected disabilities.

13.  Entitlement to an effective date earlier than February 11, 
2004, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant, D.B., and J.B.


 
ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from September 1942 to 
September 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
RO rating decisions dated in December 2006, February 2007, May 
2007, August 2007, and July 2008.

In a December 2006 rating decision, the RO, inter alia, denied 
service connection for a right arm/elbow disability.  The Veteran 
filed a notice of disagreement (NOD) in July 2007, and the RO 
issued a statement of the case (SOC) in July 2008.  The Veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in September 2008. 

In a February 2007 rating decision, the RO, inter alia, granted 
an earlier effective date of November 4, 1947 and assigned a 0 
percent rating for residuals of a head trauma, to include a right 
parietal scar, and granted service connection and assigned an 
initial, 10 percent rating for residuals of a head trauma, to 
include skull indentation, also effective from November 4, 1947.  
In July 2007, the Veteran filed a NOD with the disability ratings 
assigned.  The RO issued a SOC in July 2008, and the Veteran 
filed a VA Form 9 in September 2008.  

In a May 2007 rating decision, the RO granted service connection 
for right knee limitation of motion, for right knee instability, 
for lumbar spine disability, and for radiculopathy of the right 
and left lower extremities-each effective February 11, 2004.  In 
July 2007, the Veteran filed a NOD with the effective dates 
assigned, the application of the bilateral factor, and the 
overall combined evaluation for his service-connected 
disabilities.  The RO issued a SOC in July 2008, and the Veteran 
filed a VA Form 9 in September 2008.

In an August 2007 rating decision, the RO granted a TDIU 
effective June 20, 2005.  In November 2007, the Veteran filed a 
NOD arguing that the February, May, and August 2007 rating 
decisions should have been decided by the same DRO.  The RO 
issued a SOC in July 2008, and the Veteran filed a VA Form 9 in 
September 2008.

In a July 2008 rating decision, the RO, inter alia, continued a 
50 percent rating for a psychiatric disorder, characterized as 
posttraumatic stress disorder (PTSD), and granted a TDIU 
effective February 11, 2004.  In September 2008, the Veteran 
filed a NOD with the effective date assigned for the award of 
TDIU.  During a March 2009 Informal Conference, the Veteran's son 
also raised the issue of CUE in the October 1945 rating decision 
assigning an initial, 50 percent rating for the Veteran's 
psychiatric disorder.  In March 2009, the RO issued a SOC with 
regards to the effective date assigned for a TDIU, and the 
Veteran filed a VA Form 9 in April 2009.  In April 2009, the RO 
issued a SOC regarding CUE in the October 1945 rating decision, 
and the Veteran filed a VA Form 9 in May 2009.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for residuals 
of a head trauma, to include right parietal scar, the Board has 
characterized this matter in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
initial rating claims from claims for increased ratings for 
already service-connected disability).  

The Board's decision on the claims for earlier effective dates 
for the award of service connection for right knee limitation of 
motion, for right knee instability, for lumbar spine disability, 
and for radiculopathy of the right and left lower extremities; 
the claim for an increased rating for residuals of a head trauma, 
to include skull indentation; the propriety of the February, May, 
and August 2007 rating decisions not being decided by the same 
DRO; and the claim of CUE in the October 1945 decision assigning 
an initial, 50 percent rating for a psychiatric disorder, is set 
forth below.  The remaining claims are addressed in the remand 
following the order; these matters are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate 
the claims herein decided has been accomplished.

2.  Since the November 4, 1947 effective date of the grant of 
service connection, the residuals of the Veteran's head trauma 
have included an indentation of the scalp measuring 1 to 1.5 
centimeters in diameter.  

3.  In an October 1945 rating decision, the RO denied service 
connection for right knee and low back disabilities and in an 
October 1947 rating decision, the RO continued to deny service 
connection for a low back disability; although the RO notified 
the Veteran of each decision, the Veteran did not appeal either 
rating decision.  

4.  In an April 2001 decision, the Board denied the Veteran's 
claim of CUE in the October 1945 decision, in which the RO denied 
service connection for residuals of back and right leg injuries; 
the Veteran did not initiate an appeal.

5.  Reconsideration of the same allegations of CUE in the October 
1945 RO rating decision denying service connection for right 
knee/leg and back disabilities is barred under the principle of 
res judicata.

6.  On February 11, 2004, the Veteran submitted correspondence 
that was accepted by the RO as a petition to reopen previously 
denied claims for service connection for right knee and low back 
disabilities.  

7.  In a May 2007 rating decision, the RO granted service 
connection for right knee limitation of motion, for right knee 
instability, for a lumbar spine disability, for right lower 
extremity radiculopathy secondary to lumbar spine disability, and 
for left lower extremity radiculopathy secondary to lumbar spine 
disability - each effective February 11, 2004 (the date of the 
request to reopen the previously denied claims for service 
connection).  

8.  Rating decisions dated in February and May 2007 dealt with 
issues in appellate status and were rendered by the same DRO; an 
August 2007 rating decision dealt with an issue not in appellant 
status and was rendered by a Veterans Service Rating Specialist 
(VSRS). 

9.  In a June 2004 rating decision, the RO denied the Veteran's 
claim of CUE in the October 1945 RO rating decision assigning an 
initial, 50 percent rating for a psychiatric disorder; the 
Veteran filed a NOD and the RO issued a SOC on July 13, 2006, but 
the Veteran did not file a timely substantive appeal.  

10.  Reconsideration of the same allegations of CUE in the 
October 1945 RO rating decision assigning an initial, 50 percent 
rating for a psychiatric disorder, is barred under the principle 
of res judicata.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for residuals of head trauma, to include skull indentation, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.3, 4.7, 4.71a, 
Diagnostic Code (DC) 5296 (1947-2010).

2.  The claim for an effective date earlier than February 11, 
2004, for the award of service connection for right knee 
limitation of motion, to include on the basis of CUE, is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2010).

3.  The claim for an effective date earlier than February 11, 
2004, for the award of service connection for right knee 
instability or locking, to include on the basis of CUE, is 
without legal merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2010).

4.  The claim for an effective date earlier than February 11, 
2004, for the award of service connection for lumbar spine 
disability, to include on the basis of CUE, is without legal 
merit.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2010).

5.  The claim for an effective date earlier than February 11, 
2004, for the award of service connection for right lower 
extremity radiculopathy secondary to lumbar spine disability, to 
include on the basis of CUE, is without legal merit.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

6.  The claim for an effective date earlier than February 11, 
2004, for the award of service connection for left lower 
extremity radiculopathy secondary to lumbar spine disability, to 
include on the basis of CUE, is without legal merit.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

7.  The claim that the failure of the same DRO to decide rating 
decisions dated on February 22, 2007, May 22, 2007, and August 2, 
2007, was improper, is without legal merit.  VA's Adjudication 
Procedure Manual M21-1MR, Chapter 5, Section (C), Paragraph 
12(a).  

8.  The June 2004 rating decision in which the RO denied CUE in 
the October 1945 RO rating decision assigning an initial, 50 
percent rating for a psychiatric disorder, characterized as 
psychoneurosis, hysteria, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

9.  The claim of CUE in the October 1945 RO rating decision 
assigning an initial, 50 percent rating for a psychiatric 
disorder, characterized as psychoneurosis, hysteria, is without 
legal merit.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

As regards the Veteran's claims for earlier effective dates, the 
matter of whether the same DRO should have decided certain rating 
decisions, and the claim of CUE in the October 1945 RO rating 
decision, the Veteran has been advised of the bases of the denial 
of each claim, and has been afforded ample opportunity to submit 
argument in support of the claim respond.  As such, any duties to 
notify and assist owed him have been satisfied.  As will be 
explained below, these claims on appeal lack legal merit.  As the 
law, and not the facts, is dispositive of each claim, the duties 
to notify and assist imposed by the VCAA are not applicable.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also 
Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the 
provisions of the VCAA have no effect on an appeal where the law, 
and not the underlying facts or development of the facts are 
dispositive in a matter).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received,  proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

As regards the Veteran's claim for a higher initial rating for 
residuals of a head injury, to include skull indentation, the 
July 2008 SOC set forth the criteria for higher ratings for loss 
of part of the skull.  Post-rating letters dated in May 2007 and 
March 2009 provided general information pertaining to VA's 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

The Board recognizes that the Veteran was not told what the 
evidence must show to substantiate the claim for a higher initial 
rating.  To whatever extent the aforementioned letters and SOC 
are deficient in meeting the VCAA requirements; the Board notes 
that the claims file reflects that the Veteran had actual 
knowledge of the information and evidence necessary to 
substantiate his claim for a higher initial rating.  In this 
regard, through various statements and through testimony to the 
undersigned, the Veteran made clear that he understood that 
higher ratings were available based on increasing symptomatology.  
Given these statements, the Board finds that any error in notice 
regarding substantiating the claim for a higher initial rating is 
harmless because actual knowledge of what the evidence must show 
to substantiate the claim is shown.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs) and VA examinations.  Also of record and 
considered in connection with the appeal are the transcript of 
the June 2010 Board hearing, and various written statements 
provided by the Veteran, and by his family members, on his 
behalf.  No further RO action on these matters, prior to 
appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate these claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  Mayfield v. Nicholson, 20 Vet. App. 537, 543  (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran's STRs reflect that on June 7, 1944, the Veteran was 
on a minesweeper that struck a mine off the coast of Normandy.  A 
record dated on June 11, notes that he was thrown against a 
bulkhead and was unconscious for two hours.  He was given tetanus 
toxoid, sulfadiazine, and his wounds were dressed prior to 
admission to the hospital.  The admitting diagnosis was 
"intracranial injury."  Other findings included a "slight" 
contusion on the right elbow and knee.  It was also noted that 
the Veteran complained of pain in his left chest.  X-rays of the 
skull and right elbow were negative.  On June 21, it was noted 
that he was active, but unable to straighten his right leg 
completely.  On June 22, physiotherapy was started on his right 
arm and leg.  On July 10, his leg showed considerable 
improvement, but he continued to favor it.  On July 11, he was 
discharged to duty.  On July 29, he was examined and found to be 
physically qualified for service.  At that time, it was noted 
there was no evidence of combat fatigue.

A record dated on September 12, 1944, reflects that the Veteran 
was seen at the Naval Training Center at Lido Beach, New York.  
His medical history notes that on July 28, he had no complaints 
of any disability.  He had 30-days survivor's leave and returned 
with complaints of pain in his back, right knee, and right arm.  
On physical examination, he walked with a limp and there was 
fluid palpable in the right knee joint.  He had free motion of 
the back with no point tenderness or limitation of motion.  He 
was transferred to the U.S. Naval Hospital in St. Albans, New 
York, for further observation and treatment.

A record dated on September 12, 1944, from St. Albans, reflects 
the Veteran's complaints of back and right leg pain.  He reported 
that the pain was localized in his right knee and that his right 
knee occasionally gave way and caused him to fall.  He also 
reported that he had pain encircling his trunk between the 4th 
lumbar and 12th dorsal (thoracic) segments of the spine.  On 
physical examination of the spine, there was no abnormality or 
muscle spasms.  He complained of pain with forward bending and 
lateral and backward bending.  There was no pain on straight leg 
raising.  On examination of the right knee, there was slight 
increased fluid and no limitation of motion.  Reflexes were equal 
and active.  X-rays of the lumbar spine and right knee were 
normal.  The diagnosis was synovitis of the right knee.

On October 13, 1944, it was noted that physical, X-ray, and 
laboratory findings did not justify the Veteran's complaints and 
he was transferred to the neuropsychiatry ward.  On October 20, 
it was noted that he was improving with physiotherapy and 
activity.  On October 30, it was noted that X-rays of the right 
knee and lumbar spine were negative and that although the Veteran 
had slight fluid in his right knee, these findings were 
insufficient to explain his symptoms.  On the neuropsychiatry 
ward, he complained of dreams and uneasiness.  There was no 
abnormal content of thought.  It was noted that the Veteran took 
part in a full rehabilitation program and showed satisfactory 
improvement.  The diagnosis was changed to combat fatigue.  

On November 6, 1944, a Board of Medical Survey recommended that 
the Veteran be assigned to shore duty for a period of 6 months 
and then reexamined to determine if he was fit for full duty.  He 
was examined on February 14, 1945, and determined to be fit for 
shore duty only.  

A record from the U.S. Naval Hospital in Astoria, Oregon, dated 
on July 31, 1945, reflects the Veteran's complaints of back and 
right knee pain since June 1944.  It was noted that he had no 
shakiness, nervousness, or increased sweating.  He had some worry 
over increased responsibilities and his wife being pregnant.  
There was no evidence of anxiety features.  He reported having 
occasional combat dreams, but did not awaken with terror.  He 
said he was more irritable and grouchy since service, but had no 
symptoms or signs of anxiety and no apparent increase in 
excitability.  On mental examination, there was no evidence of 
psychosis and the Veteran denied having combat fatigue and blamed 
his back and knee problems on the injuries he sustained in 
Normandy.  He showed no outward signs of tension, no disturbance 
of sleep cycle, and no nightmares.  The neurological examination 
was "essentially negative."  On physical examination, there was 
localized tenderness of the low back (L1-L4 levels) and slight 
tenderness on medial aspect of the right knee.  

On August 4, 1945, it was noted that the Veteran had adjusted 
well to routine and the rehabilitation program.  He continued to 
walk with a peculiar limp, favoring his right leg.  On August 11, 
it was noted that that the Veteran had no manifestations of 
combat fatigue at that time.  On August 22, the Veteran underwent 
an orthopedic consultation.  On physical examination, the Veteran 
had normal range of motion of the spine.  There was mild lower 
thoracic and lumbar scoliosis convex to the left, which was not 
fixed and appeared to be of postural origin.  Spinal tests were 
negative, and the lower extremities were normal.  There were no 
apparent abnormal neurological changes.  It was noted the 
physician was unable to account for the Veteran's complaints on 
the basis of the orthopedic examination.  On August 24, it was 
noted that an X-ray of the lumbar spine showed no evidence of 
bony injury or disease.  There was slight scoliosis of the lumbar 
spine, convex to the left. 

On August 28, 1945, it was noted that a diagnosis of combat 
fatigue was not apparent to the examiner.  The examiner stated 
that there might be some psychic elements present in the 
Veteran's clinical picture, but no conflict had been revealed up 
to that time.  A review of the Veteran's health record indicated 
that partial paralysis, and contractures of the right knee, arm, 
etc., may have been manifestations of conversion hysteria at the 
time of battle injury in June 1944.  It was noted that the 
Veteran's present complaints had no organic foundation and 
undoubtedly represented the "fixed" residuals of that 
conversion mechanism.  

An August 29, 1945 neurosurgical report reflects the Veteran's 
complaints of mid-lumbar back and right knee pain.  The Veteran 
reported that he was told he had a slight fracture of the right 
knee, but X-rays did not confirm this.  He said he could not use 
his right arm or leg for 10 days.  He said that if he threw with 
his arm, there was a definite line of pain parallel to the 
horizon.  Neurological examination was negative in its entirety.  
There was no organic neurological disease.  The physician opined 
that a conversion hysteria diagnosis fit well with the Veteran's 
recovery from arm and leg contractures.  

On August 30, 1945, the Veteran was given sodium amytol (i.e., 
"truth serum").  During the interview, he related all details 
of his the incident in which his ship sank in Normandy.  He 
emphasized the loss of his best friend and the recurrent dreams 
of the incident.  He recalled right arm paralysis, which came on 
later and disappeared suddenly.  Affective reaction during 
narcosis was mild depressive with no stages of excitement.

On September 3, 1945, it was noted that there were no subjective 
improvement in the Veteran's physical complaints of low back and 
right knee pain.  He continued to walk with a limp.  He underwent 
psychotherapy and it was noted that he was acquiring some 
insight.  It was further noted that the hysterical conversion 
components evidently accounted for his present clinical picture.  
On September 5, X-rays of the right knee and hip showed no 
evidence of injury or disease.  On September 10, the diagnosis 
was changed to psychoneurosis, hysteria.  On September 11, it was 
recommended that the Veteran was unfit for service.  This 
recommendation was made based on the long duration of the 
Veteran's emotional problem and his lack of recovery on limited 
duty status.  On September 28, 1945, he was discharged from the 
U.S. Naval Hospital and from naval service.  On physical 
examination, it was noted that he had a 1 inch scar on his 
forehead.  The only other defect noted was psychoneurosis, 
hysteria.  No physical defects were noted.

III.  Analysis

A.  Higher Initial Rating for Residuals of a Head Trauma, 
to include Skull Indentation

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question 
arises as  to which of two ratings applies under a particular 
Diagnostic  Code (DC), the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating; otherwise, the lower rating applies.  38 C.F.R. 
§ 4.7 (2010).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of a veteran.  38 
C.F.R. § 4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is entitlement to a higher initial rating assigned 
following the grant of service connection, evaluation of the 
medical evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of "staged 
rating" (assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  Fenderson, 12 Vet. 
App. at 126.

In a February 2007 rating decision, the RO granted service 
connection and assigned an initial, 10 percent disability rating 
for residuals of head trauma, to include skull indentation, from 
November 4, 1947.  The RO evaluated the skull indentation under 
DC 5296, for loss of part of the skull.  See 38 C.F.R. § 4.71a.  
The criteria under DC 5296 have essentially gone unchanged since 
November 4, 1947.

Under Diagnostic Code 5296, loss of part of the skull with brain 
hernia warrants an 80 percent rating.  Without brain hernia, a 50 
percent rating is warranted for loss of an area of the skull 
larger than the size of a 50-cent piece or 1.140 square inches 
(7.355 square centimeters); a 10 percent rating is warranted for 
loss of an area of the skull smaller than the size of a 25-cent 
piece or 0.716 square inches (4.619 square centimeters); and a 30 
percent rating is warranted for loss of an intermediate area of 
the skull (between a 25-cent and 50-cent piece).  A note provides 
that any intracranial complications be rated separately.  38 
C.F.R. § 4.71a, DC 5296.

The Veteran's STRs reflect that the Veteran hit his head on a 
bulkhead and lost consciousness in June 1944.  Although the 
Veteran had a laceration, there was no evidence of any loss of 
part of the skull; a June 1944 X-ray of the skull was negative. 

Post-service, an October 1955 X-ray of the Veteran's skull 
revealed a linear area of decreased density in the right frontal 
bone.  It was noted that this might have represented an old, 
healed fracture in the right frontal bone.  There were no other 
questionable changes.  The report of an April 1998 VA examination 
reflects that the Veteran had an indentation of the right, 
parietal scalp, just lateral to the midline, that measured 1 to 
1.5 centimeters in diameter.  An X-ray of the skull was normal.

The fact that the Veteran sustained a head trauma in June 1944 is 
well-documented; however, the evidence at that time did not show 
that he had any residuals other than a laceration.  Post-service, 
the April 1998 VA examination noted a scalp indentation, which is 
presumed to be a direct result of the June 1944 head trauma.  The 
indentation, however, only measures 1 to 1.5 centimeters in 
diameter, which is commensurate with a 10 percent rating under 
Diagnostic Code 5296.  To warrant, a higher 30 percent rating, 
the evidence would have to show loss of part of the skull greater 
than a 25-cent piece or greater than 4.619 centimeters in 
diameter.  Here, the indentation, whether it involves actual loss 
of part of the skull or not, measures much smaller than a 
quarter.  Hence, the Board finds that a rating higher than 10 
percent is not warranted since the effective date for service 
connection.

The Board also notes that a separate, noncompensable rating has 
been assigned for a right, parietal scar, which resulted from the 
head trauma in service.  A review of the claims file does not 
show any intracranial complications arising from this injury.  
Hence, the Board finds that a separate rating on this basis is 
not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for staged rating of the disability under consideration, 
pursuant to Fenderson (cited above); and that an initial rating 
in excess of 10 percent for residuals of a head trauma, to 
include skull indentation, must be denied.  In reaching these 
conclusions, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against assignment of any higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).



B.  Earlier Effective Date Claims 

Generally, the effective date for an award of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

The effective date for an award of benefits on the basis of the 
receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date of 
receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication 
or action, indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a claimant, his duly-
authorized representative, a Member of Congress, or some person 
acting as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within one 
year from the date it was sent to the claimant, it will be 
considered as filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

Historically, the RO denied service connection for right leg/knee 
and back disabilities in October 1945 and October 1947 RO rating 
decisions.  The Veteran later claimed CUE in the October 1945 
denial of service connection for back and right leg disabilities.  
In a September 1997 rating decision, the RO denied the Veteran's 
claim of CUE, and the Veteran appealed to the Board.  In an April 
2001 decision, the Board denied the Veteran's claim of CUE in the 
RO's October 1945 rating decision denying service connection for 
residuals of back and right leg injuries; the Veteran did not 
appeal the Board's April 2001 decision.

On February 11, 2004, the Veteran alleged "errors in the VA 
rating decision[s]" that denied service connection for right 
knee/leg and back disabilities.  He argued that VA failed to 
consider all the information available and that back and knee 
injuries were documented in his service treatment records.   In a 
July 2006 letter, the RO informed the Veteran that his CUE claims 
regarding the denial of service connection for right knee/leg and 
back disabilities had been addressed by the Board's April 2001 
decision.  The RO notified the Veteran that it did not have 
jurisdiction to overturn the Board's April 2001 decision and that 
it would interpret the Veteran's correspondence as a request to 
reopen the previously denied claims for service connection for 
right knee/leg and back disabilities.  

An April 2007 VA joints examination confirmed the Veteran's 
current right knee and lumbar spine disabilities.  The April 2007 
examiner opined that these disabilities are "directly related to 
and the result of military service."  Based on this new 
evidence, the RO reopened the previously denied claims and 
awarded service connection for right knee limitation of motion, 
for right knee instability, for a lumbar spine disability, and 
for right and left lower extremity radiculopathy secondary to 
lumbar spine disability-each effective February 11, 2004.  The 
Veteran has asserted that he is entitled to an earlier October 5, 
1945 effective date for each claim.  

As mentioned above, the RO originally denied service connection 
for right knee/leg and back disabilities in an October 1945 
rating decision.  The RO continued to deny service connection in 
October 1947 and July 1998 rating decisions.  Although notified 
of the denials, the Veteran did not appeal the decisions.  
Accordingly, unless an exception to finality applies, those 
decisions became final (and, hence, provide no basis for 
assignment of any subsequently granted claim for service 
connection).  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.

The Veteran claimed CUE in the RO's October 1945 rating decision 
denying service connection for right knee/leg and back 
disabilities, which, as mentioned was denied by the Board in 
April 2001 and not appealed.

The next communication from the Veteran concerning his right 
knee/leg and back disabilities was the February 11, 2004 
correspondence described above.  

The applicable law and regulations clearly make it the Veteran's 
responsibility to initiate a claim, or to reopen a claim, for 
service connection with VA if he seeks that benefit.  The Board 
emphasizes that, while VA does have a duty to assist a claimant 
in developing facts pertinent to a claim, it is the claimant who 
must bear the responsibility for coming forth with the submission 
of a claim for benefits under the laws administered by VA.  See 
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In this case, the 
record does not show that the Veteran filed a request to reopen 
his claims for service connection for right knee and back 
disabilities at any point subsequent to the final July 1998 
decision and prior to February 11, 2004.

To the extent that the Veteran asserts CUE in the previous 
denials, the Board notes that under the provisions of 38 C.F.R. § 
3.105(a), previous determinations that are final and binding will 
be accepted as correct in the absence of CUE.  However, if the 
evidence establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Once there is a denial of a CUE claim, under the 
principle of res judicata, the same claim cannot be raised again.  
See Link v. West, 12 Vet. App. 39, 44 (1998); Russell v. 
Principi, 3 Vet. App. 310, 315 (1992) ("[o]nce there is a final 
decision on the issue of 'clear and unmistakable error' because 
the [agency of original jurisdiction] decision was not timely 
appealed, or because a [Board] decision not to revise or amend 
was not appealed to this Court, or because this Court has 
rendered a decision on the issue in that particular case, that 
particular claim of 'clear and unmistakable error' may not be 
raised again."); see also Flash v. Brown, 8 Vet. App. 332, 341 
(1995).  The principle of res judicata bars refiling only as to 
that particular assertion of CUE; it does not prohibit a claimant 
from presenting another theory of CUE so long as it is separate 
and distinct.  Id.; Andre v. Principi, 301 F.3d. 1354, 1361 (Fed. 
Cir. 2002).

The Board points out that its April 2001 decision denying CUE in 
the October 1945 rating decision's denial of service connection 
for right knee/leg and back disabilities is final.  As explained 
above, the appellant in this case has not raised any allegations 
of CUE that are separate or distinct from those considered in the 
April 2001 decision.  In this regard, the appellant has once 
again asserted that his STRs clearly showed treatment for right 
knee and back problems and therefore he was entitled to service 
connection.  [Parenthetically, the Board notes that disagreement 
as to how the evidence is weighed or evaluated can never rise to 
the stringent definition of CUE.  See Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).] Under these circumstances, the principle of 
res judicata bars reconsideration of these same allegations of 
CUE.

Thus, notwithstanding the alleged errors in the previous denials, 
CUE has not been established.   Absent a finding of CUE in the 
prior decisions-which, as indicated, has not been validly shown 
here-the prior claims were finally resolved; hence, the 
allegation of CUE does not provide a basis for the assignment of 
an earlier effective date in each of these matters.

The pertinent legal authority governing effective dates is clear 
and specific, and the Board is bound by such authority.  As, on 
these facts, no effective date for the award of service 
connection for the right knee and lumbar spine disabilities, 
earlier than February 11, 2004, is assignable, each claim for an 
earlier effective date for the award of service connection must 
be denied.  Where, as here, the law and not the evidence is 
dispositive, the matters on appeal must be terminated or denied 
as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

C.  Whether the February, May, and August 2007 Rating Decisions 
Should Have Been Decided by the Same DRO 

In a November 2007 letter, the Veteran argued that rating 
decisions dated in May and August 2007 failed to comply with VA's 
Adjudication Procedure Manual because these decisions were not 
made by the same DRO who decided a February 2007 rating decision.  
Specifically, the Veteran alleges that VA failed to comply with 
VA's Adjudication Procedure Manual M21-1MR, Chapter 5, Section 
(C), Paragraph 12(a), which applies to DRO jurisdiction over 
appellant issues and provides:

Once the DRO assumes jurisdiction of a case, he/she 
works in partnership with the appellant and 
representative to resolve all issues covered by the 
NOD in accordance with the laws and facts in that 
particular case.  The appeal remains with the DRO 
until it is forwarded to the [Board].

The DRO has jurisdiction over a rating issue that the 
appellant raises during the hearing provided the issue 
was part of the rating decision being appealed that is 
the subject to the formal hearing or informal 
conference.

In addition, the Board points out Paragraph 12(b) applies to DRO 
jurisdiction over subordinate issues and provides that when an 
issue is favorably decided, the DRO assumes jurisdiction over any 
subordinate issues, including evaluation and effective date, and 
any inferred or ancillary issues that are encompassed by that 
favorable decision.  

In this case, in a February 22, 2007 rating decision, the DRO 
granted service connection for mumps with orchitis; granted 
special monthly compensation based on loss of use of a creative 
organ; granted an earlier effective date for a noncompensable 
rating for residuals of a head trauma, to include a laceration; 
and granted service connection for residuals of a head trauma, to 
include skull indentation.

Contrary to the Veteran's assertions, the same DRO issued the May 
23, 2007 rating decision.  In that decision, the RO granted 
service connection for right knee limitation of motion, for right 
knee instability, for a lumbar spine disability, and for 
radiculopathy of right and left lower extremities.  

The RO issued another rating decision dated August 2, 2007.  In 
that rating decision, a Rating Veterans Service Representative 
(RVSR) granted entitlement to a TDIU.  

At the outset, the Board points out that, contrary to the 
Veteran's allegations, the same DRO decided the February and May 
2007 rating decisions.  Hence, the Veteran's complaints in this 
regard are unfounded.  As regards the August 2007 rating 
decision, while it is true that this decision was not decided by 
the same DRO who decided the February and May 2007 rating 
decisions, the Board notes that the DRO did not have jurisdiction 
over the claim for a TDIU as it was not yet in appellate status.  

Based on these facts, the Board finds no error in the fact that 
the August 2007 rating decision was not decided by the DRO who 
decided the February and May 2007 rating decisions and the 
Veteran's claim in this regard must be denied.  Where, as here, 
the law and not the evidence is dispositive, the matter on appeal 
must be terminated or denied as without legal merit.  See 
Sabonis, 6 Vet. App. at 430 (1994).
  
D.  CUE in the October 13, 1945 RO Rating Decision

Post service, in an October 13, 1945 rating decision, the RO 
granted service connection and assigned a 50 percent rating for 
psychoneurosis, hysteria.  Although notified of the decision that 
same month, the Veteran did not initiate an appeal of the 
decision; hence, the decision is final based on the evidence of 
record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In October 1947 and November 1950 rating decisions, the RO 
reduced the disability rating from 50 to 30 percent, and from 30 
to 10 percent, respectively.  In May 1997, the Veteran filed a 
claim of CUE in the rating decisions that reduced the disability 
rating for his psychiatric disorder.  The RO and the Board denied 
his claim of CUE, and he appealed to the Court of Appeals for 
Veterans Claims (the Court).  In February 2003, his former 
representative and VA's Office of General Counsel filed a joint 
motion to terminate the appeal on terms set forth in a settlement 
agreement.  The Court granted the joint motion in a February 2003 
order.

Pursuant to the terms of the settlement agreement, the RO issued 
a March 2003 rating decision reinstating the Veteran's 50 percent 
rating for a psychiatric disorder from December 2, 1947.  The 
terms of the settlement agreement did not preclude the Veteran 
from requesting, or VA from granting, a rating higher than 50 
percent for the psychiatric disorder from its September 29, 1945 
effective date for service connection.  

In October 2003, the Veteran filed a claim of CUE in the initial 
assignment of the 50 percent rating for the psychiatric disorder.  
He argued that he was entitled to a 100 percent rating based on a 
skull fracture or brain concussion.  In a February 2004 
statement, he argued that the 1945 Rating Schedule was not 
applied properly by the RO.  In a June 2004 rating decision, the 
RO denied his claim for CUE.  

In June 2005, the Veteran filed a NOD in which he argued that the 
RO improperly applied the rating schedule, ignored certain facts, 
and committed certain administrative errors.  In June 2006, he 
further argued that the RO had failed to convert his disability 
rating to the 1945 Rating Schedule from the 1933 Rating Schedule.  
On July 13 2006, the RO issued a SOC continuing to deny the 
Veteran's claim of CUE.  On September 18, 2006, the Veteran filed 
a substantive appeal.  In October 2007, the RO informed the 
Veteran that his substantive appeal was untimely.  Hence, the 
June 2004 decision is final based on the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a July 2008 rating decision, the RO continued the 50 percent 
rating for the Veteran's psychiatric disorder.  During a March 
2009 Informal Conference, the Veteran's son argued that the 
Veteran was entitlement to a 100 percent rating effective from 
1945 based on VA's improper application of the Rating Schedule.  
In April 2009, a SOC was issued continuing to deny the claim for 
CUE.  In May 2009, the Veteran filed a substantive appeal and 
argued that the RO did not apply the correct Rating Schedule when 
assigning the 50 percent rating in 1945, and did not properly 
convert the rating from the 1933 Rating Schedule-essentially the 
same arguments that were made in connection with the June 2004 
rating decision.

As discussed above, under the provisions of 38 C.F.R. § 3.105(a), 
previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Once there is a 
denial of a CUE claim, under the principle of res judicata, the 
same claim cannot be raised again.  See Link, 12 Vet. App. at 44; 
Russell, 3 Vet. App. at 315; see also Flash, 8 Vet. App. at 341.  
The principle of res judicata bars refiling only as to that 
particular assertion of CUE; it does not prohibit a claimant from 
presenting another theory of CUE so long as it is separate and 
distinct.  Id.; Andre, 301 F.3d. at 1361.  

The Board points out that the June 2004 rating decision in which 
the RO denied the Veteran's claim of CUE in the October 1945 
rating decision assigning an initial, 50 percent rating for the 
Veteran's psychiatric disorder, is final.  As explained above, 
the appellant in this case has not raised any allegations of CUE 
that are separate or distinct from those considered in the June 
2004 RO rating decision and July 2006 SOC.  In this regard, the 
appellant has once again asserted that the RO failed to properly 
convert the rating from the 1933 Rating Schedule and did not 
properly apply the Rating Schedule to the facts at hand.  Under 
these circumstances, the principle of res judicata bars 
reconsideration of these same allegations of CUE.  

Accordingly, the matter of CUE in the October 13, 1945 rating 
decision in which the RO assigned an initial, 50 percent rating 
for a psychiatric disorder, is res judicata.  See Flash, 8 Vet. 
App. at 340 and Routen, 142 F.3d at 1437-38.  As such, there is 
no legal basis upon which to grant the benefit sought, and the 
claim on appeal must be denied as without legal merit.  See 
Sabonis, 6 Vet. App. at 430 (1994).


ORDER

An initial rating in excess of 10 percent for residuals of a head 
trauma, to include skull indentation, is denied.

An effective date earlier than February 11, 2004, for the award 
of service connection for right knee limitation of motion, to 
include on the basis of CUE, is denied.

An effective date earlier than February 11, 2004, for the award 
of service connection for right knee instability, to include on 
the basis of CUE, is denied.

An effective date earlier than February 11, 2004, for the award 
of service connection for lumbar spine disability, to include on 
the basis of CUE, is denied.

An effective date earlier than February 11, 2004, for the award 
of service connection for right lower extremity radiculopathy 
secondary to lumbar spine disability, to include on the basis of 
CUE, is denied.

An effective date earlier than February 11, 2004, for the award 
of service connection for left lower extremity radiculopathy 
secondary to lumbar spine disability, to include on the basis of 
CUE, is denied.

The claim that the failure of the same DRO to decide rating 
decisions dated on February 22, 2007, May 22, 2007, and August 2, 
2007, was improper, is denied.  

The claim of CUE in the October 13, 1945 rating decision in which 
the RO assigned an initial, 50 percent rating for a psychiatric 
disorder, characterized as psychoneurosis, hysteria, is denied. 


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for right arm/elbow 
disability, for an initial, compensable rating for residuals of a 
head trauma, to include right parietal scar, for whether the May 
23, 2007 rating decision properly applied the bilateral factor to 
the right and left lower extremities, for whether the May 23, 
2007 rating decision assigned properly assigned the overall 
evaluation for service-connected disabilities, and for an earlier 
effective date for a TDIU, is warranted.

As regards the Veteran's service-connected residuals of a head 
trauma, to include a right parietal scar, the report of an April 
1998 VA examination notes that the Veteran had a fine scar from 
the medial right eyebrow extending to the forehead, and a fine, 
almost indefinable, scar continuing into the parietal area.  The 
report did not include any other findings pertinent to the 
criteria used to evaluate scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The Board also noted that the 
criteria for rating scars were revised, effective October 23, 
2008.  See 38 C.F.R. § 4.118 (2010).  Because the record does not 
include sufficient medical findings to resolve the claim on 
appeal, further medical examination is needed.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a VA medical 
facility.  The Veteran is hereby advised that failure to report 
for the scheduled VA examination, without good cause, may result 
in denial of the claims for service connection and for higher 
initial ratings (as the original claim will be considered on the 
basis of the evidence of record).  See 38 C.F.R. § 3.655 (2010).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the Veteran fails to report to 
the scheduled examination, the RO must obtain and associate with 
the claims file any copy(ies) of notice(s) of the date and time 
of the examination sent to the Veteran by the pertinent VA 
medical facility.

The Board further finds that additional notification action in 
connection with the claims remaining on appeal is warranted.  
Specifically, the Board notes that the Veteran was not provided 
VCAA notice with regard to his claim for service connection for a 
right arm/elbow disability.  

Hence, the RO should, through notice compliant with the VCAA, 
give the appellant another opportunity to provide evidence or 
information in support of his claim for service connection for a 
right arm/elbow disability, as well as each claim remaining on 
appeal.  The RO's notice letter should explain what information 
and evidence is needed to substantiate the claim, as well as 
explain the respective responsibilities of VA and the appellant 
in obtaining additional evidence.  The RO should also explain 
that he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO should also ensure that its letter 
to the appellant meets the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) to the extent that it is 
applicable to claim on appeal-in particular, regarding VA's 
assignment of effective dates.

After providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the appellant provides 
sufficient information, and, if needed, authorization, following 
the current procedures prescribed in 38 C.F.R. 
§ 3.159.

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim  for an increased rating for residuals 
of a head trauma, to include right parietal scar, should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited to above), is 
appropriate.

As a final matter, the Board also points out that, as any 
decision with respect to the claims for service connection and 
for a higher initial rating may affect the application of the 
bilateral factor, the combined evaluation for the Veteran's 
service-connected disabilities, and the effective date of TDIU, 
these claims are inextricably intertwined with the claims for 
service connection and a higher initial rating.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).  As these claims 
should be considered together, it follows that, any Board action 
on the matters of whether the bilateral factor and the combined 
evaluation for the Veterans service-connected disabilities were 
properly assigned, and an earlier effective date for a TDIU, at 
this juncture, would be premature.  Hence, a remand of these 
matters is warranted, as well.



Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should furnish to the Veteran a 
VCAA-compliant notice regarding the claims 
remaining on appeal. The RO's letter should 
explain how to establish entitlement to 
service connection for a right arm/elbow 
disability.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
remaining claims on appeal that is not 
currently of record.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions. 
All appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
residuals of the head trauma the Veteran 
sustained in June 1944, in accordance with the 
pertinent rating criteria for evaluating the 
condition(s).  

The examiner should also render findings 
pertinent the residual scars of the head 
(previously identified on April 1998 VA 
examination), consistent with the revised 
criteria for evaluating scars, to include 
describing all scars associated with the 
residuals of the head trauma; and, for each 
scar, stating the size of the area affected 
(in inches or centimeters), whether the scar 
is deep or superficial, is linear or 
nonlinear, causes limitation motion, is 
unstable, or is painful on examination.

The examiner should set forth all examination 
findings, along with complete rationale for 
the comments expressed, in a printed 
(typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims remaining on appeal in 
light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for a higher initial rating for 
residuals of a head trauma, to include right 
parietal scar, should include consideration 
of whether staged rating, pursuant to 
Fenderson (cited to above), is appropriate.

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  The 
RO is reminded that this appeal has been advanced on the 
Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


